Citation Nr: 0400513	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether clear and unmistakable error was committed in an 
August 19, 1996 rating decision granting service connection 
for recurrent low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1996.  

His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which declined to find that clear and 
unmistakable error had been committed by the RO in an August 
19, 1996 rating decision.  The veteran's claims folder is now 
serviced by the Cleveland RO.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
August 1996 rating decision, were before the adjudicator at 
the time of the decision and the statutory and regulatory 
provisions extant at the time of the August 1996 rating 
decision were correctly applied in implicitly denying service 
connection for the residuals of a fractured lumbar vertebra.

2.  The August 1996 rating decision implicitly denying 
service connection for residuals of a fractured lumbar 
vertebra did not contain factual or legal errors of such 
magnitude, individually or cumulatively, that a different 
outcome would have to have been reached in their absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the August 19, 
1996 rating decision implicitly denying entitlement to 
service connection for the residuals of a fractured lumbar 
vertebra.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination.  Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

Background

The veteran served honorably in the United States Navy for 
over twenty-five years and retired from service in May 1996.  
He filed an application for compensation benefits in June 
1996 and listed a number of disabilities alleged to have been 
incurred during service including low back pain with right 
leg numbness and "R/O Fx vertebrae L5 w/arthritis," 
interpreted as rule out fractured vertebrae at L-5 with 
arthritis.  The RO obtained the veteran's service medical 
records, but did not obtain any additional medical evidence.  
The veteran did not submit any additional medical evidence 
with his claim.

In August 1996, the RO granted service connection for a 
number of disabilities including recurrent low back strain.  
The RO did not, however, address the issue of possible 
fractured lumbar vertebrae.  Thus, service connection was 
implicitly denied for the residuals of a fractured lumbar 
vertebra by the RO not assigning a separate rating for any 
type of back disability other than recurrent low back strain.  
The veteran was given notice of this decision in August 1996 
and did not appeal.  As such, the August 1996 rating decision 
became final.  See 38 C.F.R. § 20.1103.

The veteran's service medical records are replete with 
entries regarding low back pain and diagnostic impressions 
and assessments of low back pain, muscle strain, and muscle 
spasm.  X-ray interpretations dated in 1977 and 1981 show 
bilateral spondylolysis at L5, normal disc bodies and spaces, 
and bilateral pars defect at L5 with very minimal 
spondylolysthesis.  Although there is no diagnosis of a 
fractured lumbar vertebra or opinion that the veteran's 
complaints of low back pain are a result of a fractured 
lumbar vertebra in the service medical records, there is a 
notation in August 1986 that the veteran presented for 
treatment due to an old lumbar fracture with recurrent muscle 
spasm and pain and notes on the veteran's October 1995 
retirement examination that he complained of limitation due 
to a broken vertebra in 1975.

In March 2001, the veteran submitted his claim that clear and 
unmistakable error had been committed by the RO in August 
1996 as a result of a misdiagnosis of his back injury.  The 
veteran submitted duplicate copies of his service medical 
records with excerpts regarding his back complaints 
highlighted, but he did not submit evidence that was before 
the RO in 1996 showing a diagnosis of residuals of a lumbar 
vertebra fracture.  The veteran did, however, base his claim 
on the results of a March 2001 VA examination which included 
diagnoses of degenerative disc disease of the lumbosacral 
spine with facet arthropathy, confirmed herniated nucleus 
pulposus at the L4-L5 and L5-S1 levels, and right lower 
extremity radiculopathy, as well as chronic lumbosacral 
strain with spasm secondary to the previous diagnosis.

Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
Sections 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  


38 C.F.R. Section 3.105(a) states that previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 


presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Analysis and Conclusions

The veteran has specifically pled clear and unmistakable 
factual error in a previous rating decision.  He maintains 
that it was CUE for the RO to have granted service connection 
for only recurrent low back strain, which he deems to be a 
misdiagnosis of his back disability.  It is important to note 
at this juncture, however, that as a matter of law, a medical 
error or change in diagnosis cannot constitute CUE that would 
mandate revision of a prior adjudicative determination by an 
RO.  See Russell v. Principi, 3 Vet. App. 310, 314 (1992).

Following a complete review of the evidence of record, the 
Board finds that the facts, as they were known at the time of 
the August 1996 rating decision, were before the adjudicator 
at the time of the decision.  The facts known at that time 
were that the veteran experienced recurrent low back pain 
during service which had been attributed to muscle strain and 
bilateral spondylolysis and spondylolisthesis and that there 
were notations within the service medical records of a broken 
vertebra in 1975 but no actual diagnosis of a fractured 
lumbar vertebra.  As such, given the statutory requirement 
that a current disability be shown to have been incurred in 
or aggravated by active service in order to grant entitlement 
to service connection, the Board finds that the statutory and 
regulatory provisions extant at the time of the August 1996 
rating decision were correctly applied in implicitly denying 
service connection for the residuals of a fractured lumbar 
vertebra because there was no evidence of such a disability 
at the time of the rating decision. 

Thus, in considering the August 1996 rating decision in light 
of the veteran's argument that the RO erroneously denied 
service connection for the residuals of a fractured lumbar 
vertebra, the Board finds that the decision did not contain 
factual or legal adjudicative errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.  Specifically, 
the RO based its determination on the evidence before it and 
appropriately granted service connection for the disability 
which was shown in the service medical records, recurrent low 
back strain.  At that time, the only evidence of residuals of 
a possible fractured lumbar vertebra was notations of a 
broken vertebra within the service medical records made many 
years subsequent to the veteran's initial back injury and 
apparently made as a result of the veteran supplying the 
examiner with his medical history.  As such, it is important 
to note that comments or opinions rendered by medical 
professionals based solely upon the history as related by a 
veteran do not equate to independent diagnoses and the Board 
is not bound to accept any such medical opinion.  See DeSousa 
v. Gober, 10 Vet. App. 461 (1997).  Accordingly, as set out 
above, the notations in the service medical records do not 
reflect a diagnosis of residuals of a fractured lumbar 
vertebra.  

Given the evidence of record and the assertion of the veteran 
that a misdiagnosis of his back disability caused him to be 
denied entitlement to service connection for his currently 
diagnosed back disability, the Board is left with the 
suggestion that the rating specialist in August 1996 should 
have known what diagnoses would be rendered in the future in 
order to grant service connection for a disability described 
by the veteran as "R/O Fx vertebrae L-5 w/arthritis."  The 
Board finds this to be unreasonable and, as such, any error 
which may have been committed in the August 1996 rating 
decision does not rise to the level of CUE.  Therefore, the 
veteran's request to revise the August 1996 rating decision 
based on CUE is denied.


ORDER

Clear and unmistakable error having not been shown with 
regard to the August 19, 1996 rating decision implicitly 
denying service connection for the residuals of a fractured 
lumbar vertebra, the veteran's appeal is denied.




	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



